Citation Nr: 1645295	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-33 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to a rating in excess of 50 percent, prior to September 9, 2014,  for an acquired psychiatric disorder to include anxiety disorder.

2. Entitlement to a rating in excess of 70 percent as of September 9, 2014, for an acquired psychiatric disorder to include anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1943 to April 1944.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which increased the evaluation for the Veteran's acquired psychiatric disorder from 10 to 30 percent, effective June 25, 2012.   

The Board notes that a December 2014 rating decision increased the Veteran's disability rating to 50 percent disabling effective September 9, 2014.  In addition, an April 2016 rating decision by the Appeals Management Center and a June 2016 rating decision by the RO provided the Veteran with an earlier effective date of June 25, 2012 for his 50 percent disability rating, and increased his disability rating to 70 percent disabling effective September 9, 2014.  

In January 2014, the Veteran testified at a Travel Board hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to address inadequacies in the requested VA examinations.

The Board has remanded this case twice.  In both the August 2014 and February 2016 Remand instructions, the Board specifically requested the RO to obtain a VA psychiatric examination to determine the severity of the Veteran's service-connected disability.  More importantly, the Board instructed the VA examiner to assign a Global Assessment of Functioning (GAF) score, along with an explanation of the scores.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  38 C.F.R. § 4.125(a) (2015); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The Board notes that since the August 2014 Remand, the Veteran has undergone three VA examinations; September 2014, March 2016 and August 2016.  Regrettably, none of these VA examinations has complied with the Board's remand instructions as they failed to assign a GAF score.  

As stated in the February 2016 Remand, the Board realizes that the current version of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) does not use the GAF score.  However, as this appeal involves the prior edition of that publication (DSM-IV), and the prior edition used the GAF scale, the Veteran's acquired psychiatric disorder must again be remanded so that the RO can arrange for a VA examination that assigns a GAF score.

Accordingly, the Board finds a lack of substantial compliance with the February 2016 Remand directives with regard to the Veteran's claims on appeal.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).  
 
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records for the Veteran not already associated with the file.

2. Then, schedule the Veteran for a VA examination with a psychiatrist or a psychologist to determine the current severity of his acquired psychiatric disorder, including anxiety disorder.  The examiner should review the evidence associated with the record, including this REMAND, and note that review in the report.  The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's acquired psychiatric disorder and specify the degree of occupational or social impairment.  The examiner should also assign a GAF score under the DSM-IV criteria.  If the examiner is unable to provide a GAF score, an explanation must be provided.

Examination findings must be reported to allow for evaluation under 38 C.F.R. § 4.130, and the examiner must specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his acquired psychiatric disorder.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  

3. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



